Citation Nr: 0009669	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a thoracic spine 
disorder.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  

Entitlement to a rating in excess of 10 percent for 
sinusitis/allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968, from October 1973 to September 1979, and from 
May 1981 to June 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Houston, Texas.  The 
original rating decision from which this appeal was taken 
granted service connection for degenerative disc disease 
(degenerative disc disease) of the cervical and the lumbar 
spine and sinusitis.  The original ratings assigned were 20 
percent disabling and 0 percent disabling, respectively.  

By a Board decision in June 1997, service connection for 
temporomandibular syndrome was denied.  The case was remanded 
to the RO on the other issues.  By rating action in November 
1999, degenerative disc disease of the cervical and lumbar 
segments of the spine were rated separately, each as 20 
percent disabling.  Service connected sinusitis was 
recharacterized to include allergic rhinitis and a 10 percent 
rating was assigned.  Service connection for degenerative 
disc disease of the thoracic spine was denied.  

A claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as is the case here with regard to degenerative 
disc disease of the cervical and lumbar spine, as well as 
sinusitis/allergic rhinitis, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Thus, the Board no longer 
characterizes the issues of the proper ratings for 
degenerative disc disease of the cervical and lumbar spine, 
and sinusitis/allergic rhinitis as "increased ratings."


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a thoracic spine disorder and that such is related to 
service.   

2.  All the evidence necessary for an equitable disposition 
of the veteran's claims for ratings in excess of those 
currently assigned for degenerative disc disease of the 
cervical and lumbar spine and for sinusitis/allergic rhinitis 
has been obtained by VA.  

3.  Degenerative disc disease of the cervical spine has been 
manifested by no more than moderate limitation of motion 
and/or moderate intervertebral disc syndrome.  

4.  Degenerative disc disease of the lumbar spine has been 
manifested by no more than moderate limitation of motion 
and/or moderate intervertebral disc syndrome.  

5.  Since July 1993 sinusitis/rhinitis has not been 
manifested by evidence of purulence, ozena, moderate 
crusting, X-ray evidence of sinusitis, or atrophic changes.  
Nor have nasal polyps or obstruction, or incapacitating 
episodes of sinusitis of four to six weeks duration with 
treatment with antibiotics, or more than six non-
incapacitating episodes manifested in part by purulence been 
shown since October 7, 1996.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a thoracic spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290-5293 (1999).  

3.  A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292-5293 (1999).  

4.  A rating in excess of 10 percent for sinusitis/allergic 
rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.97, Diagnostic Codes 6510 to 6514, 6522 (1999); Diagnostic 
Codes 6501, 6510 to 6514 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that maxillary 
sinus tenderness was elicited in September 1986.  Probable 
sinusitis was noted.  A sinus X-ray series showed no 
significant pathology.  In June 1987, he was seen for 
complaints of back pain after a parachute landing on his 
buttocks.  The pain reportedly went from the sacroiliac 
joints up to the first thoracic vertebra.  He was not in any 
acute distress.  Active range of trunk flexion was normal.  
There was tenderness to palpation of the left sacroiliac 
joint.  Straight leg raising with knees bent was to 65 
degrees.  The assessment was sacroiliac dysfunction and 
strain.  X-rays showed no significant pathology in the 
lumbosacral, thoracic and cervical spine.  Nerves were 
grossly intact.  Myofascial trigger was assessed.  In 
February 1988, he was seen for sinus complaints.  The 
symptoms persisted, with purulent secretions.  Sinusitis was 
assessed.  

In August 1988 there was a diagnosis of history of non-
allergic vasomotor rhinitis, based on evaluation of the 
veteran by an allergist for chronic nasal congestion.  In 
October 1988, it was noted that medication had been 
prescribed for sinusitis.  A long history of allergic 
rhinitis was noted with recurrent frontal maxillary pain and 
occasional obstruction of the nose.  The veteran indicated 
that positional changes caused a lot of congestion.  Follow-
up evaluation of the sinuses was scheduled.  A sinus X-ray 
series was reported as within normal limits in November 1988.  
The sinuses were described as nontender in December 1988.  

In January 1989, the veteran was noted to have recurrent 
probable sinus headaches relieved by medication.  He was seen 
for complaints of pain between the shoulder blades over the 
previous four weeks after a parachute landing.  He denied 
paresthesias or changes in bowel or bladder function.  The 
physical examination revealed full range of motion without 
point tenderness, palpable deformity or muscle spasm.  Mild 
tenderness to palpitation was elicited over the right 
rhomboid area medial to the right scapula.  There was no 
point tenderness of the neck and full range of passive and 
active motion.  An X-ray series of the cervical spine and 
scapula was within normal limits.  The assessment was 
rhomboid strain of the right side.  

The service medical records show that in July 1990 the 
veteran had been treated for bronchitis with congestion that 
was giving him a headache.  The assessment included sinus 
headaches.  The headaches resolved.  He complained of low 
back pain after lifting some boxes without radiation or 
weakness.  A history of similar pain was noted.  There was no 
bladder or bowel dysfunction.  A physical examination 
revealed mild paraspinal tenderness in the right lumbosacral 
region.  There was no deformity or discoloration.  
Flexion/extension were good.  There was no neurologic 
deficit.  The assessment was low back pain.  Later, on a 
follow-up visit, he stated that he was fine.  There was full 
range of motion of the back with no spasm.  The vertebrae 
were well aligned, and the assessment was resolved low back 
pain. 

The service medical records show that X-rays were requested 
in September 1990 pursuant to the veteran's complaints of low 
back pain with intermittent radiation to the left foot, neck 
pain with intermittent radiation down the left arm and 
chronic sinus congestion.  A paranasal sinus study was 
interpreted as showing negative sinuses.  Cervical spine 
films were interpreted as showing slight reversal of the 
normal cervical curvature probably associated with some 
degenerative disc change and perhaps old trauma at C3-4, with 
some anterior beaking at C4.  Lumbar spine films showed 4 
true lumbar type vertebrae, degenerative disc changes at L2-
3, and transitional sacral segment with some motion and 
sclerosis at apophyseal type joints.  

The service medical records show that in December 1990 the 
veteran was seen for complaints of sinus pain and congestion.  
Purulent rhinitis was assessed.  In January 1991, there was 
an assessment of allergic rhinitis with purulent rhinitis 
resolved.  A follow up report shows that the veteran was not 
doing well.  Purulent rhinitis was assessed.  In August 1991, 
he was seen for complaints of low back pain off and on.  
Physical examination showed full range of motion, right more 
than left lumbosacral pain and minimal muscle spasm.  The 
assessment was low back pain secondary to strain.  Follow up 
reports note his complaint that low back pain migrated up to 
the infrascapular region approximately to C7.  An October 
1991 X-ray report indicates that there was congenital 
sacralization of a presacral transitional vertebra.   

The service medical records show that in November 1991 the 
veteran was examined for complaints of worsening low back 
pain over the previous year.  The assessment was low back 
pain of unknown etiology with questionable alternating 
radiculopathy.  In January 1992, he was again evaluated for 
low back pain.  X-rays revealed questionable pars defects at 
L5, decreased disc height at L5-S1, and osteophytes at L3-4 
and L5-S1.  Degenerative disc disease and spondylosis, 
possibly multi-level, were assessed.  In February 1992, he 
was examined for complaints of sinus trouble of 3 weeks' 
duration, with intermittent headaches, blurred vision and 
extremity paresthesia.  Neck pain was also recorded.  The 
sinuses were not tender to palpation.  The left turbinates 
were swollen and red with exudates.  The neck was described 
as supple without nodes.  The assessment included cephalalgia 
possibly related to an occult sinus problem versus migraine.  
X-rays of the paranasal sinuses showed minimal thickening of 
the mucal periosteal border of the base of the left maxillary 
sinus that was present in September 1990 but were otherwise 
clear.  

The service medical records show that February 1992 magnetic 
resonance imaging (MRI) of the lumbar spine revealed 
degenerative disc disease, L3-S1.  In April 1992, the veteran 
was shown to be on medication for low back pain without 
radiculopathy, weakness or paresthesias in the lower 
extremities.  He reportedly was able to move about without 
difficulty.  Improved low back pain, asymptomatic, was 
assessed.  In June 1992, he had a feeling of pressure in the 
frontal sinus area, purulent sinus drainage, malaise and 
congestion.  Early sinusitis and mild pharyngitis were 
assessed.  In August 1992, when he complained of sinus 
pressure and congestion and nasal pain, physical examination 
was negative and the assessment was recurrent sinusitis.  In 
September 1992, he complained of shortness of breath and 
finger tingling after taking Actifed and Afrin for sinus 
problems.  Seasonal allergic rhinitis with secondary 
hyperventilation reaction and secondary to increased 
pseudoephedrine-an adverse drug reaction were noted.  Later 
in September 1992, an X-ray of the paranasal sinuses was 
interpreted as within normal limits.  Acute sinusitis 
(presumptive) and seasonal allergic rhinitis were assessed.  
In October 1992, when the veteran complained of sinus 
headache his nose was stuffy, red, and with boggy turbinates.  
Allergic rhinitis, probably seasonal, was assessed.  

A report of medical history dated in January 1993 reflects 
that the veteran had had low back pain since August 1991 
which he reportedly claimed was secondary to the stress of 
flying. It was noted that multilevel spondylosis had been 
diagnosed and that in February 1992 an MRI had revealed 
degenerative disc disease at L3-S1.  It was also noted that 
the veteran reportedly had experienced sinus problems since 
1982 manifested by severe sinus headaches, sore throats, 
sinusitis, and occasional burning of the eyes.  His last 
flare-up had been in October 1992 and was treated with an 
inhaler and Entex.  He reportedly had experienced pain, 
cracking and cramping of the cervical spine since 1982, which 
had been progressively worse since 1987.  An X-ray in 1990 
pursuant to his complaints of neck pain with intermittent 
radiation down the left arm reportedly revealed reversal of 
normal cervical curvature associated with some degenerative 
disc change and perhaps old trauma to anterior C3-4 with some 
anterior breaking at C4.  He had treated himself with over-
the-counter medication.  

On a VA orthopedic examination in August 1993, the veteran's 
history of neck problems was noted.  He reported feeling that 
he had a neck full of gravel.  Neck pain was described as 
constantly at a low level and severe on extremes of motion 
and quick movement.  The pain was placed at the center of the 
neck radiating up to the base of the skull and sometimes 
around to the eyes.  It was noted that severe pain would 
dissipate rapidly, leaving him with a low, grinding, aching 
discomfort that was worsened by tension and emotional 
problems.  He also had tension-type headaches possibly 
related to his neck problems.  The physical examination 
showed full and complete range of cervical spine motion with 
a gentle grinding sensation and crepitation upon palpation 
and careful listening.  Muscle strength in all directions was 
about 4/5 due to care and discomfort.  It was reported that 
"Distraction and compression do not cause pain."  Tapping 
and pounding on top of the head elicited a sensation of acute 
discomfort.  There was no evidence of muscle atrophy and the 
veteran denied radiation of pain related to cervical spine 
radiculopathy.  

On the August 1993 VA orthopedic examination, the veteran's 
history of low back pain also was noted.  He stated that he 
could not do anything because of his back and neck, and his 
activity levels were markedly reduced as even standing and 
walking caused low back pain.  He complained that low back 
pain radiated to the right foot in the top middle portion 
when it was severe or sudden.  He also reported increased 
pain in the lower back on coughing and sneezing, but denied 
sensory loss in the extremities.  The physical examination 
revealed full range of forward flexion of the lumbar spine 
but it was done slowly and with apparent discomfort.  Left 
lateral flexion was to 30 degrees.  Right lateral flexion was 
to 40 degrees.  Rotation was to 20 degrees, bilaterally.  
There was no muscle spasm.  Mild gentle postural kyphosis was 
present.  There was no tenderness of the gluteal areas or 
down either sciatic nerve.  Deep tendon reflexes were 2 plus 
and equal, bilaterally.  Straight leg raising was termed 
negative.  There was no sensory loss over the foot or toes.  
Extensors were strong.  He could walk on his heels and toes 
without difficulty.  Most of the back examination was 
accompanied by careful movements without particular 
exclamations of pain or discomfort.  On the VA orthopedic 
examination in August 1993, the veteran also reported 
experiencing mid-thoracic pain on rare occasions that seemed 
to shoot around his chest but then dissipated rapidly.  There 
was no thoracic spine abnormality found on physical 
examination.  The final diagnoses included cervical pain 
probably secondary to spondylosis and/or cervical disc 
disease, low back pain with multiple disc disease from L3-S1, 
and mid-thoracic pain radiating to the chest, which was noted 
to be a questionable diagnosis because of no objective 
findings.  X-ray examination of the cervical spine in six 
views showed that the disc spaces were well maintained with 
no fracture or subluxation seen and no significant spur 
formation or other abnormality.  

On a VA examination of the nose and sinuses in August 1993, 
the veteran's history was noted.  He stated that any time he 
lay down his sinuses filled and he got a sinus headache.  He 
stated that he had to take an antihistamine tablet before 
going to bed still got a headache once the medication wore 
off.  He described daily symptoms in the presence of molds 
and mountain cedar.  His main symptoms were postnasal drip, 
sinus pressure, pain and congestion.  Sinus pressure and pain 
were reported to bother him the most.  His headaches were 
described as severe and located behind his eyes and cheeks.  
He reported having symptoms every night regardless of the 
weather or the presence of allergens.  

Physical examination revealed that that the inferior 
turbinates were mildly edematous with a scant amount of thick 
white exudate.  The middle meatus had no purulent drainage.  
The middle turbinates were moderately edematous, pink, and 
somewhat granular with a scant amount of white exudate.  The 
spheno-ethmoidal recess was unobstructed.  The olfactory area 
was not well seen but appeared to be unobstructed.  The 
superior turbinates were moderately edematous, pink and 
granular in appearance.  The paranasal sinuses were nontender 
to percussion.  A sinus X-ray series showed normal findings 
on three views.  The diagnosis was chronic sinus drainage 
with postnasal drip and frequent sinus pain and sinus 
headaches as well as history of allergic rhinitis and 
allergic sinusitis.  

An August 1997 report from chiropractors J. K. Woittrich and 
D. Perez shows the veteran was seen in April 1995 complaining 
of an exacerbation of a chronic neck and back condition which 
the veteran indicated developed in service and had resulted 
in constant neck, upper back and lower back discomfort that 
were at times unbearable.  Examination revealed deep and 
superficial muscle spasm and tenderness of the cervical 
spine.  There was decreased range of motion of the cervical 
spine especially in right lateral flexion.  There was 
tenderness of the spinous processes of the thoracic spine.  
Motion palpation indicated restrictions of T8, 9, 10 and 11.  
There was tenderness to palpation of the lower lumbar spine 
with radiation of pain into the buttocks from pressure 
applied to the apex of the sacrum with the veteran in the 
prone position.  The lower extremity reflexes, sensation, 
heel and toe walking, and function were negative for any 
abnormality and there was no muscular atrophy.  X-ray 
examinations of the cervical, thoracic and lumbar spine were 
noted to show loss of normal cervical lordotic curve at C4-7 
with subsequent jamming of the posterior articulating facets.  
There was sclerosing and early degenerative joint disease at 
C4-5, indicative of old injury.  A previous injury to the 
lumbar spine, L3-4, was obvious with degenerative joint 
disease present.  The clinical diagnosis was intermitted 
acute exacerbations of chronic cervical, thoracic and lumbar 
radiculalgia.  

An August 1997 report from Randall Kirtley, M.D., shows that 
he had known the veteran since August 1995 and had treated 
him for allergic rhinitis with chronic drainage resulting in 
his taking various antihistamines and decongestants.  In 
March 1996, chronic allergic rhinitis was diagnosed and 
medication was prescribed.  Since then he reportedly had had 
episodes of sinus drainage and rhinitis resulting in the 
restart of his taking antihistamines and decongestants.  
Allergic rhinitis had continued and he was to have a trial of 
steroid nasal spray.  

On a VA neurology examination in November 1998, the examiner 
reviewed the claims file and noted the veteran's relevant 
history.  The veteran was working as an office coordinator 
for a sound equipment company.  He complained of low-grade 
neck and back pain.  Examination showed limited range of 
motion of the neck in all directions with discomfort at full 
flexion and extension.  Lateral rotation was termed fair, 
with a complaint of some discomfort with quick turning to the 
left or the right.  There was no spasm or guarding noted.  
Motor strength was 5/5 throughout and reflexes were +2 
throughout.  No pathological reflexes were detected.  Sensory 
examination revealed slightly diminished pinprick over the 
right forearm compared to the left, which reportedly occurred 
after a stroke.  The remainder of the sensory examination was 
normal.  Gait was unremarkable as was straight leg raising.  
Examination of the back revealed discomfort on bending at 
about 30 degrees, with no muscle spasm or guarding noted.  
With prompting, the veteran could bend over and touch his 
knees with difficulty.  This was associated with subjective 
complaints of pain.  The diagnoses were cervical pain 
probably secondary to chronic cervical strain and spondylosis 
with some evidence of change in normal cervical lordosis at 
C4 through C7 as well as degenerative disc disease by report 
of a recent cervical spine X-ray; and chronic low back pain 
with evidence of multiple disc disease from L3-S1, symptoms 
of subjective left lumbar radiculopathy but without objective 
evidence of cervical or lumbar radiculopathy, and a complaint 
of mid-back discomfort without objective evidence of thoracic 
neuralgia.  The examiner noted that no evidence was found of 
weakened movement, excess fatigability, or incoordination.  
Concerning functional limitations, the examiner noted that 
the veteran was unable to do any specific type of movement 
which caused any sudden change in his cervical spine as such 
reportedly caused pain in his left to right lateral spine 
region but that he did not have any visible manifestations of 
significant pain unless he tried to bend over and touch his 
ankles.  He also had some discomfort with sudden right or 
left cervical movement but there was no evidence of muscle 
spasm, alteration in reflexes, or weakness.  He was deemed 
able to work in an office job.  

On a VA examination of the nose, sinuses, larynx and pharynx 
in November 1998, the examiner noted having reviewed the 
claims file.  The veteran's relevant history was recorded 
including that he took over-the-counter sinus medication on a 
daily basis.  He reported frequent sinus headaches and 
constant nasal congestion if he was not taking sinus 
medications, and difficulty sleeping at night due to 
difficulty breathing.  He denied shortness of breath, 
wheezing or cough.  He reportedly was on Tylenol Sinus and 
Sudafed medications.  On the physical examination, the 
oropharynx was clear without erythema or drainage.  There was 
no tenderness to palpation of the sinuses.  The diagnosis was 
allergic rhinitis with severe nasal congestion requiring 
daily use of over-the-counter sinus medication.  The clinical 
picture reportedly was most consistent with an allergic 
condition; there was no evidence of bacterial sinusitis.  

Legal Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  There must be competent evidence of a current 
disability, Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
evidence of an occurrence or aggravation of a disease or 
injury incurred in service, Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994); 
and competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.  In each case, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).  
The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.45 and 
4.59 contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5290, a 10 percent rating is warranted 
for slight limitation of motion and a 20 percent rating will 
be assigned where there is moderate limitation of motion of 
the cervical spine.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

Under Diagnostic Code 5292, a 20 percent rating will be 
assigned where there is moderate limitation of motion of the 
lumbar spine and a 40 percent rating will be assigned when 
there is severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome is rated as 60 percent disabling, the maximum 
evaluation, if pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
evaluation contemplates a severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
A 20 percent rating is provided for moderate intervertebral 
disc syndrome with recurring attacks.  

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1996), with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, the VA Office of the General Counsel has recently 
held that Diagnostic Code 5293, the diagnostic code under 
which the veteran's disability is currently evaluated, does 
in fact include contemplate disability due to limitation of 
motion and thus must be considered together with 38 C.F.R. 
§§ 4.40, 4.45.  See VAOPGCPREC 36-97.  Although the Court has 
in effect held that consideration of functional loss due to 
pain may not be required when the current rating is the 
maximum disability rating available for limitation of motion, 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997), VAOPGCPREC 
36-97 specifically sets out that 38 C.F.R. §§ 4.40, 4.45 must 
be considered where a veteran receives less than the maximum 
schedular rating under Diagnostic Code 5293, even where such 
corresponds to the maximum schedular rating under another 
diagnostic code pertaining to limitation of motion.  
VAOPGCPREC 36-97.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 a (maximum) 40 
percent rating is provided for lumbosacral strain when it is 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

VA revised the criteria for rating the respiratory system, 
including diseases of the nose and throat, effective October 
7, 1996.  61 Fed. Reg. 46,727 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

Under the criteria for rhinitis under Diagnostic Code 6501, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for definite atrophy of the intranasal 
structure, and on a showing of moderate secretion.  A 30 
percent evaluation was contemplated for moderate crusting and 
ozena, with atrophic changes.  For a 50 percent evaluation, 
the claimant would have to show massive crusting and marked 
ozena, with anosmia.  

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria.  A 10 
percent evaluation contemplates a moderate disorder with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation is provided for a severe disorder with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation is warranted for a 
postoperative disorder, following a radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

However, 38 C.F.R. § 4.97 was revised, effective October 7, 
1996.  Diagnostic Code 6501 (atrophic rhinitis) was 
discontinued, and 38 C.F.R. § 4.97 now includes new rating 
criteria for frontal and maxillary sinusitis, and chronic 
rhinitis, which may be found at Diagnostic Codes 6512, 6513, 
and 6522, respectively.  Effective October 7, 1996, frontal 
and maxillary sinusitis and allergic rhinitis are to be 
evaluated under the General Rating Formula for Sinusitis and 
the General Rating Formula for Allergic Rhinitis.  61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, Diagnostic 
Codes 6512, 6513, and 6522).  According to the General Rating 
Formula for Sinusitis, Diagnostic Codes 6510 through 6514 are 
to apply the same diagnostic criteria.  

The schedular criteria for frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a zero percent 
evaluation where the disorder is detected by X-ray only.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Assignment of a 50 percent evaluation is warranted 
on a showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, 
effective October 7, 1996

Under the revised criteria, Diagnostic Code 6522 provides a 
10 percent evaluation for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction of 
one side.  If polyps are present, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522, effective 
October 7, 1996.
Analysis

Service Connection, Thoracic Spine Disorder

The service medical records show no complaint, finding or 
diagnosis of any thoracic spine disorder, although areas of 
the shoulders, cervical spine and lumbar spine were examined 
and treated on multiple occasions.  The first indication of 
any thoracic spine problem of record was on the VA 
examination in August 1993 when the veteran reported mid-
thoracic pain on a rare occasion.  However, there was no 
objective finding of any thoracic spine disorder and the only 
relevant diagnosis was of the veteran's complaint.  While the 
August 1997 chiropractic report notes that there was 
tenderness to palpation of thoracic spine vertebrae, no 
abnormality was identified on X-ray examination.  Thoracic 
radiculalgia was diagnosed but the doctors did not express an 
opinion as to its origin.  On the VA neurologic examination 
in November 1998, mid-back discomfort was noted but the 
examiner stated that there were no objective findings of 
thoracic neuralgia and no thoracic spine disorder was 
diagnosed.   

Essentially, with the exception of the August 1997 
chiropractic report, there is no medical evidence of a 
thoracic spine disorder.  The thoracic spine radiculalgia 
indicated by the chiropractors was not confirmed on the 
subsequent VA neurology examination in November 1998, which 
revealed no objective findings of a thoracic spine disorder.  
As there is an absence of medical evidence of any current 
thoracic spine disability related to service, the claim for 
service connection is not well grounded, and must be denied.  

The Board recognizes that the Court has held that there is 
some duty to assist a veteran in the completion of his or her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claims appear to be not well- 
grounded where the veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any available medical evidence that has not been submitted or 
obtained, which will support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Disability Ratings 

The veteran's claims for higher ratings are well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An appellant's assertion that the disability has 
worsened generally serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  However, in 
the instant case he is technically not seeking increased 
ratings, since his appeal arises from the original assignment 
of the disability ratings at issue.  Nevertheless, when an 
appellant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board notes that in the instant case, there is 
no indication that there are additional records which have 
not been obtained and which would be pertinent to the present 
claims.  Further, all action requested in the Board's June 
1997 remand has been satisfactorily completed.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a) or under 
Stegall v. West, 11 Vet. App. 268 (1998).  

By virtue of the Ferguson case, all the evidence, including 
the service medical evidence, is for consideration in 
determining what the ratings should be for all the periods 
since separation from active service.  

Degenerative Disc Disease, Cervical Spine

The veteran's cervical spine disability is rated under 
Diagnostic Code 5290-5293. The service medical records show 
that the veteran was first seen for cervical spine pain in 
September 1990, at which time some degenerative disc changes 
and possible old trauma were revealed.  The service 
separation examination in January 1993 reflected a history of 
cervical spine pain, cracking and cramping since 1982, 
although symptoms of that duration are not confirmed by 
earlier dated records.   

The VA orthopedic examination in August 1993, shortly after 
the veteran's final separation from service, reflected 
ongoing cervical spine complaints of pain which varied in 
intensity from low level to severe on extremes of motion and 
on quick movements.  On the examination there was full and 
complete range of motion, although with grinding and 
crepitation were noted.  Muscle strength was 4/5.  This 
evidence shows no more than moderate limitation of cervical 
spine motion with consideration of pain and no more than 
moderate intervertebral disc syndrome.  In fact no muscle 
spasm was noted and there were no radicular symptoms.   

The report of the August 1997 chiropractic examination 
indicates that there was muscle spasm, tenderness and 
decreased range of motion of the cervical spine, with a 
diagnosis of chronic cervical radiculalgia.  The VA 
neurologic examination in November 1998 showed intermittent 
neck pain and limited motion in all directions.  Discomfort 
at full flexion and extension was noted.  Lateral rotation 
was termed fair and quick turning of the neck right or left 
caused some discomfort.  Nevertheless, there was no spasm or 
guarding and motor strength was 5/5, throughout.  The 
veteran's functional limitations as to the cervical spine 
were noted to involve an inability to move in any way that 
caused a sudden change in the cervical spine with this 
producing pain in the left and right lateral cervical spine.  
He also experienced discomfort with sudden right or left 
cervical movement.  

While the August 1997 and November 1998 medical evidence 
indicates that the veteran's cervical spine disorder was more 
symptomatic that previously, the resulting disability still 
fall within the criteria for a 20 percent rating.  The 
evidence does not show that limitation of cervical spine 
motion was severe or that there was severe intervertebral 
disc syndrome presenting as recurring attacks with only 
intermittent relief.  Although the chiropractors noted muscle 
spasm and diagnosed radiculalgia, no muscle spasm, absent 
reflexes or neuropathy were demonstrated on the subsequent VA 
examination, which was a comprehensive neurological 
evaluation.  The evidence shows cervical spine discomfort or 
pain at extremes of motion and on quick and sudden movements.  
There was also some evidence on the November 1998 VA 
examination of a slightly diminished pin prick sensation over 
the right forearm; however, it developed after a stroke and 
is not shown by the medical evidence to be related to 
cervical disc disease.  There is no competent evidence of 
weakened movement, excess fatigability or incoordination due 
to the cervical spine disability.  As the cervical spine 
disability has not been manifested by symptoms of severe 
degenerative disc disease with confirmed radiculopathy or 
absent reflexes or other neurologic signs appropriate to the 
site of the diseased disc(s) that present as recurring 
attacks with only intermittent relief, a 40 percent rating 
under Diagnostic Code 5293 is not warranted.  Nor is severe 
limitation of motion shown, even with consideration of pain 
or discomfort on the extremes of motion and quick or sudden 
movements.  Hence, were the neck disability to be rated based 
on limitation of motion a rating in excess of the 20 percent 
disability evaluation currently assigned would not be 
warranted.  

Inasmuch as the November 1998 VA neurology examiner's 
diagnoses included cervical strain, consideration has been 
given to rating the disability be analogy as lumbosacral 
strain under Diagnostic Code 5299-5295.  However, since the 
evidence does not generally show muscle spasm, listing of 
cervical spine to opposite side, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, evaluating the 
disability under these criteria would not afford a higher 
rating.  

Degenerative Disc Disease, Lumbar Spine

In connection with intermittent low back pain in September 
1990, X-ray examination revealed that there were only four 
true lumbar vertebrae, degenerative disc changes at L2-3, and 
a transitional sacral segment.  A February 1992 MRI showed 
degenerative disc disease at L3-S1.  At the time of the VA 
examination in August 1993 the veteran denied radiation of 
his back pain except that it reportedly radiated to the right 
foot when the low back pain was severe or he had a sudden 
jolt.  The veteran denied any other sensory symptoms in the 
extremities.  There was no muscle spasm, no tenderness down 
the sciatic nerve, negative straight leg raising, and active 
and equal reflexes bilaterally.  There was full range of 
motion of the lumbar spine, although range of motion was 
executed slowly with some "apparent discomfort."  This 
evidence does not show disc disease of severe degree with 
only intermittent relief from attacks.  Rather, the findings 
are compatible with no more than a moderate disc syndrome.  
Moreover, no more than moderate limitation of lumbar spine 
motion was shown even with consideration of pain or 
discomfort on motion.  Thus, based on the above evidence no 
more than a 20 percent rating is warranted for the low back 
disability under any applicable diagnostic code. 

The August 1997 chiropractic report indicates that the 
veteran's lower lumbar spine was tender to palpation with 
radiation of pain into the buttocks without any reflex, 
sensory, or walking abnormality.  X-rays confirmed a prior 
injury to L3-4 and obvious DJD.  Lumbar radiculalgia was 
diagnosed.  Although the VA findings in November 1998 
included discomfort on bending at about 30 degrees, the 
veteran was actually able to bend and touch the knees with 
prompting.  Such was noted to be accomplished with difficulty 
due to a "subjective" complaint of pain.  However, straight 
leg raising was negative, there was no muscle spasm or 
guarding, and although the veteran was noted to have some 
symptoms of "subjective" lumbar radiculopathy, the examiner 
found no objective evidence of same.  Moreover, the examiner 
specifically noted that there was no evidence of weakened 
movement, excess fatigability or incoordination, and that the 
only visible sign of lumbar spine pain was noted to be when 
the veteran tried to bend over and touch his ankles.  

The above evidence shows not more than moderate limitation of 
lumbar spine motion and/or moderate intervertebral disc 
syndrome, even with consideration of any function limitation 
due to pain.  Diagnostic Codes 5292, 5293.   There has been 
no consistent sign of muscle spasm, absent ankle jerk or 
other findings appropriate to the site of the disease disc(s) 
or other evidence of a severe disc syndrome so as to support 
a higher rating under Diagnostic Code 5293.  The veteran's 
reflexes and sensory status with respect to degenerative disc 
disease of the lumbosacral spine have in general been 
essentially unremarkable.  Likewise, any lumbosacral strain, 
has not been shown to be manifested by muscle spasm, abnormal 
mobility, or listing of the spine.  




Sinusitis/Allergic Rhinitis

During service, the veteran is shown to have had sinus 
fullness and sinus discomfort on palpation beginning in 1976.  
While prior sinus X-ray series had been negative, the sinus 
X-ray examination in February 1992 revealed minimal 
thickening that was consistent with a finding of sinusitis.  
Symptomatic sinusitis was reported on a number of occasions 
during 1992.  Seasonal allergic rhinitis was also shown.  On 
the January 1993 service separation examination, a history of 
sinusitis with headaches, sore throats, and occasional 
burning of the eyes was reported.  On the August 1993 VA 
examination the veteran reported sinus pressure, headaches, 
congestion, postnasal drip, and sinus pain, but the 
examination showed no purulence or evidence of purulence and 
nontender paranasal sinuses.  No atrophic changes were noted.  
Also, the sinuses were radiographically normal.  Thus, this 
evidence does not show moderate crusting and ozena, with 
atrophic changes so as to warrant a rating in excess of 10 
percent under the old criteria for rhinitis.  Nor does the 
evidence show severe sinusitis, with evidence of purulence, 
frequently incapacitating recurrences or severe and frequent 
headaches in addition to the X-ray manifestations that 
warrant only a zero percent rating.  Thus an increased rating 
under the old criteria for sinusitis is not warranted based 
on the above. 

The August 1997 report by Dr. Kirtley indicates that the 
veteran had allergic rhinitis with chronic drainage.  On the 
November 1998 VA examination the veteran reported having been 
treated with antibiotics but only about 10 times since the 
1980s.  He indicated that he took over-the-counter 
medications regularly.  His complaints of nasal congestion, 
frequent sinus headaches, and difficulty breathing were noted 
but the physical examination showed no nasal 
congestion/drainage, no erythema, and no sinus tenderness or 
other abnormality.  The diagnosis was allergic rhinitis with 
severe nasal congestion with no evidence of bacterial 
sinusitis.  

Under the pre-October 7, 1996 criteria for a rating higher 
than 10 percent for sinusitis, the above evidence does not 
meet the requirements for a higher rating.   The report from 
Dr. Kirtley refers to allergic rhinitis rather than 
sinusitis.  The criteria for more than a 10 percent rating 
for rhinitis in effect at that time required at least 
moderate crusting and ozena with atrophic changes, which were 
not reported by Dr. Kirtley or noted on the November 1998 VA 
examination.  The November 1998 examination also resulted in 
a diagnosis of allergic rhinitis rather than sinusitis.  In 
any event there is no evidence of purulence, frequently 
incapacitating recurrences or other evidence of severe 
sinusitis in the 1997-1998 evidence.  Accordingly, a rating 
in excess of 10 percent is not warranted under the old 
criteria for rating sinusitis.  

Under the criteria effective October 7, 1996, a rating in 
excess of 10 percent for sinusitis requires at least three or 
more incapacitating episodes a year requiring prolonged 
(lasting four to six weeks) with antibiotic treatment.  A 
rating greater than 10 percent is also assignable if there 
are at least more than six non-incapacitating episodes a year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Actual sinusitis has not been shown 
by medical evidence since October 1996.  In any event, there 
is no competent evidence of the required number of 
incapacitating episodes of sinusitis with antibiotic 
treatment or of non-incapacitating episodes manifested in 
part by purulence since October 7, 1996.  Nor is there a 
current diagnosis or X-ray evidence of sinusitis.  Hence, a 
rating in excess of 10 percent for sinusitis since October 7, 
1996, under the current rating criteria is not in order.  

The evidence since October 7, 1996 does not show crusting, 
ozena and atrophic changes so as to warrant a rating in 
excess of 10 percent under the old criteria for rhinitis.  In 
order to qualify for a rating in excess of 10 percent for 
allergic rhinitis under Code 6522 in effect since October 7, 
1996, there must be at least nasal polyps with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Such is not shown.  When 
the veteran was examined in November 1998 neither obstruction 
of the nasal passages nor polyp formation was found.  Nor did 
Dr. Kirtley report any such findings, rather reporting only 
"drainage."  Hence, a rating in excess of 10 percent under 
the current criteria is not warranted.  

In sum, the neither the old nor new rating criteria for 
sinusitis or rhinitis provide a basis for a rating in excess 
of that assigned, either currently or since July 1993, the 
effective date of the grant of service connection and the 
assignment of the current 10 percent rating.  

Concluding Rating Considerations

In evaluating the veteran's disabilities at issue herein, the 
Board considered all the evidence of record, to include the 
service medical records and the records of post-service 
medical treatment and evaluation to date, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's decision in Fenderson.  As the 
Board has not herein increased the assigned evaluations, and 
as the effective date of the assigned evaluations is 
established in tandem with the effective date of service 
connection, there are no staged ratings.  The veteran is in 
receipt of unchanged rating percentages since the effective 
date of service connection for the disabilities at issue.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher respective disability evaluations.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances, where a schedular evaluation is 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected degenerative disc disease of the cervical 
and lumbar spine and/or sinusitis/rhinitis cause marked 
interference with his employment, or require frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  He was shown on the November 
1998 VA rating examination to be working full time as an 
office coordinator for a sound systems company and not to 
have lost any time from work over the previous 12 months.  
There is no evidence that he subsequently suffered marked 
interference with employment due to his service-connected 
disabilities so as to properly subject his case to 
extraschedular review.  38 C.F.R. § 3.321(b)(1)

Although the decision herein includes consideration of the 
Court's decision in Fenderson, the veteran has not been 
prejudiced by such discussion.  Case law provides that when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorders at issue; he has been 
afforded an examination, and further afforded opportunity to 
present argument and evidence in support of his claims.  
Therefore, the Board does not find that the veteran has been 
prejudiced by this action.  


ORDER

The veteran not having submitted a well grounded claim, 
service connection for a thoracic spine disorder is denied.  

A rating is excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.  

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A rating in excess of 10 percent for sinusitis/allergic 
rhinitis is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



